Citation Nr: 1435806	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  98-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for osteoarthritis of the right elbow prior to April 9, 2010, and in excess of 10 percent thereafter.  

2.  Entitlement to a compensable initial rating for sinusitis with allergic rhinitis.

3.  Entitlement to an initial rating for right hip replacement in excess of 30 percent. 

4.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

5.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

6.  Entitlement to an initial rating in excess of 10 percent for residuals of a spine (cervical and thoracolumbar) injury.

7.  Entitlement to an initial compensable rating for the residuals of a fragment wound of the left thigh

8.  Entitlement to an initial compensable rating for residuals of a fragment wound to the right forearm. 

9.  Entitlement to an initial rating for residuals of a fragment wound to the left forearm. 

10.  Entitlement to a compensable rating for posttraumatic stress disorder (PTSD) prior to November 25, 2002, in excess of 50 percent from November 25, 2002 to August 18, 2008, and in excess of 70 percent thereafter (except for the period assigned a 100 percent rating from January 29, 2010 to March 31, 2010).  

11.  Entitlement to a compensable initial rating for a duodenal ulcer disability.  

12.  Entitlement to a compensable rating for a right ankle disability prior to April 9, 2010, and in excess of 10 percent thereafter.  

13.  Entitlement to a compensable rating for benign prostatic hypertrophy (BPH) prior to February 5, 2007, in excess of 10 percent from February 5, 2007 to April 8, 2010, and in excess of 40 percent beginning in April 9, 2010.

14.  Entitlement to a compensable rating for bilateral hearing loss prior to September 19, 2000, and in excess of 10 percent thereafter.  

15.  Entitlement to a compensable rating for erectile dysfunction.  

16.  Entitlement to an earlier effective date for the award special monthly compensation (SMC) based on loss of use of a creative organ prior to April 9, 2010.  

17.  Entitlement to a compensable rating for hemorrhoids.  

18.  Entitlement to a compensable rating for right foot hallux valgus.  

19.  Entitlement to a compensable rating for left foot hallux valgus.

20.  Entitlement to a compensable rating for tinea pedis.  

21.  Entitlement to a compensable rating in for a right shoulder disability.  

22.  Entitlement to an increased rating in excess of 70 percent for status post left hip replacement.  

23.  Entitlement to an earlier effective for the award of special monthly compensation based on housebound status (SMC) prior to January 29, 2010 in connection with a 100 percent total disability rating for PTSD from January 29, 2010 to April 1, 2010. 

24.  Entitlement to an effective date earlier than November 19, 2004, for the grant of eligibility to Dependants' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35. 

25.  Entitlement to service connection for an eye disorder, to include minor cataracts, vitreous floaters, hyperopia, and presbyopia.

26.  Entitlement to an earlier effective date for the grant of a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	National Association of Black Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1959 to July 1970, from November 1979 to May 1997, and from November 1979 to April 1997.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an April 2014 videoconference Board hearing, the transcript of which is included in Virtual VA.  In August 1998, the Veteran testified at a hearing at the RO.

The issue of entitlement to an earlier effective date for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  For the rating period prior to April 9, 2010, the Veteran's right elbow disability was manifested by symptoms of stiffness and pain in the joint when straightening the elbow.

2.  For the rating period beginning April 9, 2010, the Veteran's service-connected right elbow arthritis is manifested by pain and some decreased range of motion, but with no evidence of ankylosis.

3.  Throughout the entire initial rating period on appeal, the Veteran's allergic rhinitis has been manifested by obstruction less than 50 percent in each nostril and less than 100 percent in one nostril, and without evidence of nasal polyps.
4.  Throughout the entire initial rating period on appeal, the Veteran's sinusitis was manifested by three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge.

5.  Throughout the entire initial rating period on appeal, the postoperative total right hip replacement disability is manifested by moderately severe residuals characterized by pain, weakness, and some limitation of motion.

6.  For the entire initial rating period on appeal, the Veteran's bilateral knee disability has been manifested by pain, but without decreased range of motion or instability.   

7.  For the entire initial rating period on appeal, the service-connected spine disability has been manifested by pain, with limitation of forward flexion of the lumbar spine to greater than 60 degrees, a combined range of motion of the lumbar spine of greater than 120 degrees, forward flexion of the cervical spine to greater than 30 degrees, without incapacitating episodes due to disc disease. 

8.  For the entire initial rating period on appeal, a separate and distinct mild neurological disability to the right and left lower extremities due to the service-connected spine disability is shown.

9.  For the entire initial rating period on appeal, the residual scars of fragment wounds  to the left thigh and right and left forearms were superficial, linear, not painful, with no skin breakdown, no underlying tissue damage, and do not limit range of motion.

10.  For the initial rating period prior to February 25, 2002, the Veteran did not have a diagnosed psychiatric disability.

11.  For the initial rating period from February 25, 2002 to August 18, 2008, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: severe sleep impairment, nightmares, flashbacks, intrusive thoughts, hypervigilance, difficulty concentrating, homicidal thoughts, constant state of combat readiness, social withdrawal, anxiety, and irritability.

12.  For the initial rating period beginning August 18, 2008, the Veteran's PTSD has more nearly approximated total occupational and social impairment.

13.  For the entire initial rating period on appeal, the Veteran's duodenal ulcer has been asymptomatic.

14.  For the initial rating period prior to April 9, 2010, the Veteran's right ankle disability (diagnosed as a sprain) did not manifest moderate limitation of motion.

15.  For the initial rating period beginning April 9, 2010, the Veteran's right ankle disability (diagnosed as a sprain) did not manifest marked limitation of motion.

16.  For the initial rating period prior to April 9, 2010, the Veteran's BPH manifested mild symptoms associated with voiding dysfunction.

17.  For the initial rating period beginning April 9, 2010, the Veteran's BPH has not required the use of appliances or the wearing of absorbent materials which must be changed more than four times per day.  
  
18.  Prior to September 19, 2000, the Veteran had Level III hearing acuity in both ears; as of September 19, 2000, the Veteran had Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear. 

19.  No penile deformity has been shown.

20.  The Veteran was first diagnosed with erectile dysfunction on April 9, 2010.

21.  For the entire initial rating period on appeal, the Veteran's hemorrhoids manifested mild to moderate symptoms; with no large or thrombotic hemorrhoids, prolapse of rectum, moderate reduction of lumen, impairment of sphincter control, or fistula.
22.  For the entire initial rating period on appeal, the Veteran's right and left foot hallux valgus disabilities have been manifested by moderate pain on motion.

23.  For the entire initial rating period on appeal, tinea pedis has been manifested by coverage less than 5 percent of the entire body, which is not an extensive or exposed area, and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

24.  For the entire increased rating period on appeal, the Veteran right shoulder disability, diagnosed as traumatic arthritis, has been manifested by pain and some limitation of motion.  

25.  For the entire increased rating period on appeal, the Veteran's left hip disability has manifested painful motion and weakness as to require the use of crutches and the assistance of his spouse. 

26.  Prior to January 29, 2010, the Veteran's PTSD disability was not rated as 100 percent disabling with other service-connected disabilities rated at 60 percent or more.  

27.  The Veteran is shown to be permanently and totally disabled due to his service-connected disabilities as of February 27, 2002; the date on which he met a combined 100 percent rating for his disabilities.

28.  The Veteran has currently diagnosed minor cataracts, vitreous floaters, hyperopia, and presbyopia.

29.  The Veteran sustained an eye injury in service when a foreign body was lodged in the left eye causing irritation.

30.  The currently diagnosed eye disorders are not etiologically related to service.  



CONCLUSIONS OF LAW

1.  For the initial rating period prior to April 9, 2010, the criteria for a 10 percent rating, but no higher, for osteoarthritis of the right elbow have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206 to 5213 (2013). 

2.  For the initial rating period beginning April 9, 2010, the criteria for a rating in excess of 10 percent for osteoarthritis of the right elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206 to 5213 (2013). 

3.  For the entire initial rating period on appeal, the criteria for an initial 10 percent rating for allergic rhinitis and sinusitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Codes 6513, 6522 (2013).

4.  For the entire initial rating period on appeal, the criteria for a 50 percent rating, but no higher, for postoperative total right hip replacement have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2013).

5.  For the entire initial rating period on appeal, the criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).

6.  For the entire initial rating period on appeal, the criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).



7.  For the entire initial rating period on appeal, the criteria for a rating in excess of 10 percent for the service-connected spine disability have not been met.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5235-5243 (2013).

8.  For the entire initial rating period on appeal, the criteria for a separate 10 percent rating for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code8520 (2013).

9.  For the entire initial rating period on appeal, the criteria for a separate 10 percent rating for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code8520 (2013).

10.  For the entire initial rating period on appeal, the criteria for a compensable rating for residuals of a fragment wound to the left thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 4.118, Diagnostic Code 7801, 4.124a (2013).

11.  For the entire initial rating period on appeal, the criteria for a compensable rating for residuals of a fragment wound to the right forearm have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 4.118, Diagnostic Code 7801, 4.124a (2013).

12.  For the entire initial rating period on appeal, the criteria for a compensable rating for residuals of a fragment wound to the left forearm have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 4.118, Diagnostic Code 7801, 4.124a (2013).

13.  For the initial rating period prior to February 25, 2002, the criteria for a compensable rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


14.  For the initial rating period from February 25, 2002 to August 18, 2008, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

15.  For the initial rating period beginning August 18, 2008, the criteria for a 100 percent disability rating PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

16.  For the entire initial rating period in appeal, the criteria for a compensable rating for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7305 (2013).

17.  For the entire initial rating period prior to April 9, 2010, the criteria for a compensable rating for a right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2013).

18.  For the entire initial rating period beginning April 9, 2010, the criteria for a rating in excess of 10 percent for a right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2013).

19.  For the initial rating period prior to February 5, 2007, the criteria for a 10 percent rating, but no higher, for BPH have been met.  38 U.S.C.A.§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2013).

20.  For the initial rating period from February 5, 2007 to April 8, 2010, the criteria for a rating in excess of 10 percent for BPH have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2013).

21.  For the initial rating period beginning April 9, 2010, the criteria for a rating in excess of 40 percent for BPH have not been met.  38 U.S.C.A.§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2013).

22.  Prior to September 19, 2000, the criteria for a compensable rating for the bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002). 

23.  For the rating period beginning September 19, 2000, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013). 

24.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).

25.  An effective date earlier than April 9, 2010, is not warranted for the grant of SMC based on the loss of use of a creative organ.  38 U.S.C.A. §§ 1114(k), 5101, 5110, 7105; 38 C.F.R. §§ 3.1, 3.151, 3.400, 3.350(a) (2013)..

26.  For the entire initial rating period on appeal, the criteria for a compensable rating for the hemorrhoid disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.114, Diagnostic Codes 7332-36 (2013).

27.  For the entire initial rating period on appeal, the criteria for a 10 percent rating, but no higher, for the right foot hallux valgus disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5284 (2013).

28.  For the entire initial rating period on appeal, the criteria for a 10 percent rating, but no higher, for the left foot hallux valgus disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5284 (2013).
29.  For the entire initial rating period on appeal, the criteria for a compensable disability rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 (2002, 2013).

30.  For the entire increased rating period on appeal, the criteria for a 10 percent rating, but no higher, for a right shoulder disability have been met.  38 U.S.C.A.
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.73, Diagnostic Codes 5003, 5010, 5200-5203 (2013).

31.  For the entire increased rating period on appeal, the criteria for a disability rating of 90 percent for status post left hip replacement are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2013).

32.  The criteria for an earlier effective for the award of special monthly compensation based on housebound status prior to January 29, 2010, in connection with a 100 percent total disability rating for PTSD from January 29, 2010 to April 1, 2010, have not been met.  38 U.S.C.A. § 1114, 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.350, 3.400 (2013).

33.  The criteria for an effective date prior to November 19, 2004 for the grant of basic eligibility of Dependents' Educational Benefits have been met.  38 U.S.C.A. §§ 3500, 3501, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.807, 21.3021 (2013).

34.  The criteria for service connection for an eye disorder, to include minor cataracts, vitreous floaters, hyperopia, and presbyopia, have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In letters dated March 2006, April 2008, and May 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for increased ratings and for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The March 2006 notice included provisions for disability ratings and for the effective dates of each claim.  

As to the claims for higher initial ratings, these claims arise from a disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003; 38 C.F.R. § 3.159(b)(3)(i) (stating that there is no duty to provide VCAA notice upon receipt of a NOD).
The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service private and VA treatment records, hearing transcripts, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations on the issue currently on appeal.  VA provided the Veteran with an examinations in July 1997, August 1997, February 1998, October 1998, September 2000, November 2004, February 2008, August 2008, April 2010, July 2010, and November 2010.  The Veteran's history was taken and complete examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examinations on the issue currently on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,           1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Rating for Right Elbow Disability

The Board granted service connection for a right elbow disability in a February 2010 decision.  The RO implemented the Board's grant of service connection in an August 2010 rating decision and assigned a noncompensable rating prior to April 9, 2010, and a rating of 10 percent thereafter.  In September 2010, the Veteran filed a notice of disagreement with the rating assigned and the issue is now properly before the Board.  See January 2011 statement of the case and March 2011 VA Form 9.  

The Veteran's right elbow disability is currently rated under Diagnostic Code 5010. Pursuant to Diagnostic Code 5010, arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  That Diagnostic Code states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The elbow is considered a major joint for rating purposes.  38 C.F.R. § 4.45 (2013). 

Disabilities of the elbow and forearm are rated under Diagnostic Codes 5205 through 5213, and differ based on the major and minor joint.  Here, the evidence indicates that the Veteran is right-handed, and the disability is to the major joint.  See November 2004 VA examination report.

Under Diagnostic Code 5205, ankylosis of the elbow in the minor arm warrants a 30 percent evaluation if it is favorable, at an angle between 90 and 70 degrees; warrants a 40 percent evaluation if it is intermediate, at an angle more than 90 degrees or between 70 and 50 degrees; and warrants a 50 percent evaluation if it is unfavorable, at an angle of less than 50 degrees or with complete loss of supination or pronation.  See 38 C.F.R. § 4.71a.
Under Diagnostic Code 5206, limitation of forearm flexion of the minor arm warrants a 10 percent evaluation when limited to 100 degrees; warrants a 20 percent evaluation when limited to 90 degrees; warrants a 20 percent evaluation when limited to 70 degrees; warrants a 30 percent evaluation when limited to 55 degrees; and warrants a 40 percent evaluation when limited to 45 degrees.  Id. 

Under Diagnostic Code 5207, limitation of forearm extension of the minor arm warrants a 10 percent evaluation when limited to either 45 or 60 degrees; warrants a 20 percent evaluation when limited to 75 degrees; warrants a 20 percent evaluation when limited to 90 degrees; warrants a 30 percent evaluation when limited to 100 degrees; and warrants a 40 percent evaluation when limited to 110 degrees.  Id. 

Under Diagnostic Code 5208, limitation of forearm flexion to 100 degrees with extension to 45 degrees in the minor arm warrants a 20 percent evaluation.  Id. 

Under Diagnostic Code 5209, joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, of the minor arm warrants a 20 percent rating and other impairment of flail joint warrants a 50 percent rating.  Id. 

Under Diagnostic Code 5210, nonunion of the radius and ulna with flail false joint of the minor arm warrants a 40 percent rating.  Id. 

Under Diagnostic Code 5211, impairment of the ulna of the minor arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in lower half warrants a 20 percent rating; with nonunion in upper half with false movement without loss of bone substance or deformity warrants a 20 percent rating; and nonunion in upper half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating.  Id. 

Under Diagnostic Code 5212, impairment of the radius of the minor arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in upper half warrants a 20 percent rating; with nonunion in lower half with false movement without loss of bone substance or deformity warrants a 20 percent rating; and nonunion in lower half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating.  Id. 

Under Diagnostic Code 5213, limitation of supination of the minor arm to 30 degrees or less warrants a 10 percent rating; limitation of pronation of the minor arm with motion lost beyond last quarter of arc, the hand does not approach full pronation, warrants a 20 percent rating and with motion lost beyond middle of arc warrants a 30 percent rating; and with the hand fixed near the middle of the arc or moderate pronation of the minor arm warrants a 20 percent rating, with the hand fixed in full pronation in the minor arm warrants a 20 percent rating, and with the hand fixed in supination or hyperpronation in the minor arm warrants a 30 percent rating. 

Under 38 C.F.R. § 4.71a, Plate I (2013), normal flexion of the elbow is 0 to 145 degrees, normal forearm pronation is 0 to 80 degrees, and normal forearm supination is 0 to 80 degrees.

In evaluating any disability on the basis of limitation of motion, the Board must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  For musculoskeletal disabilities, the Board must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See Deluca, at 206.

The Veteran contends that the severity of his right elbow osteoarthritis disability warrants a higher rating.  See September 2010 notice of disagreement.  

The Veteran was afforded VA examinations in July 1997 and August 1997, which noted no complaints or objective findings regarding the right elbow disability.  

During a hearing at the RO in Winston-Salem in August 1998, the Veteran reported that he was not able to straighten his right elbow because of pain.

In a November 19, 2004 VA examination report, the Veteran stated that the right elbow disorder had existed since 1964 and occurred as a result of hand-to-hand combat in Vietnam.  The Veteran reported symptoms of stiffness and pain in the joint when straightening the elbow.  These symptoms were noted to occur intermittently as often as four times a year and lasted for two days.  The functional impairment was pain in the joint during flare-ups, but was not noted to result in any time lost from work.  Upon physical examination of the right elbow, range of motion on flexion, extension, supination, and pronation all were found to be within normal limits.  X-ray findings of the right elbow were within normal limits and the examiner diagnosed the condition as a right elbow strain.

VA treatment reports dated January 2003 and April 2003 show complaints of elbow pain; however, no actual physical evaluation was conducted.

During an April 9, 2010 VA examination, the Veteran was diagnosed with degenerative changes of osteoarthritis of the right elbow based on x-ray findings.  Objective findings revealed tenderness of the right elbow on examination, with no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, or subluxation.  Decreased range of motion was noted as extension limited to 15 degrees, flexion normal to 145 degrees with painful motion.  There was no evidence significant orthopedic disability manifested by limitation of motion, or restriction of activity, or functional impairment, that was caused by pain during periods of flare-up, or when the elbow was used repeatedly over a period of time.

Following a review of the evidence, including range of motion testing of the right elbow, the Board finds that the evidence is in equipoise on the question of whether the Veteran's right elbow disability manifested limitation of motion due to recurring pain so as to warrant a 10 percent rating under Diagnostic Code 5003 prior to April 9, 2010.  See 38 C.F.R. § 4.59.  The record indicates that the Veteran was diagnosed with arthritis of the right elbow at the April 2010 VA examination (effectively evaluated under Diagnostic Code 5003 as degenerative arthritis).  During the August 1998 RO hearing and the November 2004 VA examination, the Veteran reported symptoms of stiffness and pain in the joint when straightening the elbow.  The United States Court of Appeals for Veterans Claims (Court) has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for the right elbow disability is warranted for the initial rating period prior to April 9, 2010 as a 10 percent rating is assigned for noncompensable limitation of motion of the right elbow accompanied by pain.

The Board further finds that, for the entire initial rating period on appeal, a rating in excess of 10 percent for the right elbow disability is not warranted.  As noted above, the Veteran's right elbow range of motion showed, at worst, extension limited to 15 degrees and flexion to 145 degrees.  As such, a higher rating under Diagnostic Codes 5206 and 5206 for limitation of flexion and extension is not warranted. 

Likewise, there is no evidence of ankylosis of the right elbow.  Accordingly, Diagnostic Code 5205 is not applicable.  Diagnostic Code 5208 is not for application because there is not a combination of flexion limited to 100 degrees and extension limited to 45 degrees.  Diagnostic Code 5209 is inapplicable because there is no impairment of the flail joint.  Diagnostic Codes 5210 through 5212 are not applicable because there is no nonunion or malunion of the radius or ulna.  Finally, Diagnostic Code 5213 is not applicable  because there is no limitation of supination or pronation warranting a compensable rating.  See 38 C.F.R. § Diagnostic Code 5213 (supination must be limited to 30 degrees or less for award of a compensable rating and pronation must be limited beyond the last quarter of arc to be compensable).

In light of the above, the Board finds that the Veteran is entitled to a 10 percent rating for the right elbow disability for the period prior to April 9, 2010.  The Board further finds that a disability rating in excess of 10 percent for the right elbow disability for the entire initial rating period on appeal is not warranted.  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the right elbow disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's right elbow disability.  A comparison between the level of severity and symptomatology of the Veteran's right elbow disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including stiffness, pain, and decreased range of motion.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein. What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the right elbow disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

Rating for Allergic Rhinitis and Sinusitis

The Board granted service connection for perennial rhinitis in a February 2010 decision.  The RO implemented the Board's grant of service connection in an August 2010 rating decision and assigned a noncompensable rating.  The Board notes that allergic rhinitis was evaluated together with the sinusitis disability, as separately evaluating these two disabilities would have resulted in pyramiding.  See 
38 C.F.R. § 4.14 (pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).  In September 2010, the Veteran filed a notice of disagreement with the noncompensable rating assigned and the issue is now properly before the Board for consideration.  See January 2011 statement of the case and March 2011 VA Form 9.  

The Veteran's allergic rhinitis and sinusitis disability is currently evaluated under Diagnostic Codes 6522 and 6514.  Allergic rhinitis (Diagnostic Code 6522) provides for a 10 percent rating for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps. 
Sinusitis is rated under Diagnostic Code 6513, and the General Rating Formula for Sinusitis (General Formula), which provides for a 10 percent rating where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or for more than six non-incapacitating episodes per year of sinusitis; and a (maximum) 50 percent rating (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An "incapacitating episode" means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2013).

At an August 1997 VA examination, normal nasal mucosa were noted, with no post
nasal drip, but some sinus tenderness.  X-ray findings showed clear paranasal sinuses.

During a hearing at the RO in Winston-Salem in August 1998, the Veteran reported incapacitating episodes relating to the rhinitis/sinusitis disability more than twice a year.  He also stated that he received antibiotic treatment for these episodes lasting approximately 20 to 30 days.  See August 1998 RO hearing transcript at pgs. 13-14.

During a November 2004 VA examination, the Veteran reported suffering from rhinorrhea since 1967.   He stated that the condition interfered with breathing through the nose and caused purulent discharge, hoarseness of the voice, and constant post nasal drip into the throat.  It was noted that an operation in 2000 failed to clear the symptoms.  The main functional impairment from the condition was described as post nasal drip and permanent discharge from the nose.  The condition had not resulted in any time lost from work.  A physical examination revealed 15 percent nasal obstruction in both the right and left nostrils.  Examination of the larynx did not revealed submucous infiltration, inflammation of mucous membranes, larynx stenosis, inflammation of the cords, or polyps.  Examination
of the pharynx revealed no paralysis, no structure, and no obstruction.  Speech was normal.  The VA examiner diagnosed perennial rhinitis.  

At the April 2010 VA examination, the Veteran reported constant sinus problems.  He also noted that his episodes lasted about five days and antibiotic treatment lasting four to six weeks was needed.  The Veteran reported interference with breathing through the nose, purulent discharge, hoarseness of the voice, pain, crusting, and bad breath.  Examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, and no nasal polyps.  The diagnosis rendered was allergic rhinitis and sinusitis.

Upon review of all the evidence of record, both lay and medical, the Board finds that, with respect to rhinitis, the evidence does not demonstrate a greater than 50 percent obstruction of the nasal passage on either side, or complete obstruction on one side.  During the period on appeal, the evidence shows no more than a 15 percent obstruction.  The most recent April 2010 VA examination showed no obstruction. 

With respect to sinusitis, the Board finds that the evidence is in equipoise as to whether the Veteran has experienced three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  During the August 1998 RO hearing, the Veteran reported that his incapacitating episodes relating to the rhinitis/sinusitis occurred more than twice a year.  Further, the Veteran has credibly reported interference with breathing through the nose, purulent discharge, hoarseness of the voice, pain, crusting, and bad breath.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the entire initial rating period under Diagnostic Code 6513.  

The Board further finds that a rating in excess of 10 percent is not warranted for the entire initial rating period as the evidence, both lay and medical, does not demonstrate three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or for more than six non-incapacitating episodes per year of sinusitis.  As noted by the Veteran during the August 1998 RO hearing, antibiotic treatment for his episodes lasted 20 to 30 days.  Accordingly, the Board finds that, for the entire initial rating period on appeal, a rating in excess of 10 percent for allergic rhinitis and sinusitis is not warranted.

The Board has also considered whether referral for an extraschedular evaluation is warranted for the allergic rhinitis and sinusitis disability.  38 C.F.R. § 3.321(b)(1). 
The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's allergic rhinitis and sinusitis disability.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including obstruction less than 50 percent in each nostril and less than 100 percent in one nostril, and without evidence of nasal polyps.  The Veteran's sinusitis was manifested by three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the allergic rhinitis and sinusitis disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 


Rating for Right Hip Disability 

Service connection for a right hip disability was initially granted in a December 1997 rating decision and the RO assigned a 30 percent disability rating.  In a May 2000 decision, the Board granted a 50 percent initial rating for the postoperative total right hip replacement disability.  The Veteran appealed the May 2000 decision to the United States Court of Appeals for Veterans Claims (Court) and in November 2001, the Court vacated and remanded the May 2000 Board decision.  Subsequently, the Board remanded the matter in August 2004 and again in February 2010 for further evidentiary development.  In August 2010 and December 2013 supplemental statements of the case, the RO continued the 30 percent disability rating initially assigned at the time of the December 1997 rating decision.  

The Veteran is currently assigned a 30 percent rating for his right hip disability pursuant to Diagnostic Code 5054, which addresses hip replacement.  Under this diagnostic code, a 30 percent rating is the minimum available for prosthetic replacement of the hip.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis.  

Service treatment records reflect that the Veteran's right hip was replaced in 1991 due to severe degenerative joint disease.  The available VA outpatient records covering the period from July 1997 through February 1998 show no complaints or clinical findings with regard to the right hip.  However, the July 1997 VA examination report noted that the Veteran's right hip flexion was limited to 60 degrees with pain on motion.  X-rays were reviewed and the diagnosis was reported as postoperative total right hip replacement.  The Veteran subsequently underwent a second hip replacement in 2001.  

The Veteran offered no testimony regarding his right hip during his August 1998 hearing, but provided a statement in June 1998 attesting that his right hip surgery was not very useful and after the hip replacement, he could not run or walk for long periods of time without taking breaks.
At an August 2008 VA joints examination, flexion of the right hip was to 80 degrees, adduction was to 10 degrees, abduction was to 25 degrees, and extension was to 10 degrees.  Repetitive motion did not decrease range of motion.  

During an April 2010 VA examination report, the Veteran reported experiencing flare-ups once a month for about two weeks.  The Veteran described that standing, walking, and sitting were very painful.  However, the Veteran reported that over the last twelve months he had no incapacitating episodes.  The examiner noted right hip tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage, or subluxation.  Flexion of the right hip was limited to 70 degrees, extension was to 30 degrees, adduction was to 25 degrees, and abduction was to 45 degrees.  There was no fatigue, weakness, or lack of endurance.  Repetitive motion did not decrease range of motion.  Weight bearing was noted to be good and the Veteran did not walk with a limp.  

In reviewing the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether an increased rating of 50 percent is warranted for the Veteran's right hip replacement for the entire rating period on appeal.  The July 1997 VA examination report reflected significant limitation of motion accompanied by pain, and the Veteran has reported that he is prevented from walking, sitting, and standing for any extending length of time indicating some degree of weakness.  Accordingly, the Board finds that the evidence supports a 50 percent rating, and no more, for postoperative total right hip replacement.

The Board further finds that while the Veteran's condition most nearly approximates the rating criteria for a 50 percent evaluation, the medical evidence does not indicate that he has markedly severe residuals such that a 70 percent rating is warranted.  The available medical records show that weight bearing was "good" and the Veteran did not walk with a limp.  The Veteran also reported that over the last twelve months he had no incapacitating episodes.  The Board finds that these symptoms are not consistent with markedly severe residuals.  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the right hip disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's right hip disability.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including moderately severe residuals characterized by pain, weakness, and some limitation of motion.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the right hip disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 


Rating for Left and Right Knee Disabilities

Service connection for the left and right knee disabilities was initially granted in a December 1997 rating decision and each knee was assigned a 10 percent disability rating.  The Veteran filed a notice of disagreement with the 10 percent rating assigned for each knee.  In a May 2000 decision, the Board remanded the issue for further evidentiary development of obtaining VA treatment records and to obtain a VA examination.  In February 2010, the Board again remanded the issues as the agency of original jurisdiction had not afforded the Veteran the requested VA examination.  A VA examination was conducted in April 2010 and the claims were readjudicated in an August 2010 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran is in receipt of a 10 percent rating for service-connected residuals of fragment wound of the knees under Diagnostic Codes 5010-5262.  The Veteran contends that his knee disabilities warrant higher ratings.

Arthritis due to trauma is evaluated pursuant to Diagnostic Code 5010, which, in turn provides that such arthritis should be rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran was afforded a VA examination in April 2010.  During the evaluation, the Veteran reported symptoms of swelling, giving way, locking, fatigability, and tenderness.  He also reported flare-ups approximately once per month, lasting for two weeks.  The Veteran stated that he had difficulty standing, walking, and bending due to his bilateral knee disability.  The Veteran denied weakness, stiffness, heat, redness, lack of endurance, deformity, drainage, effusion, subluxation, and dislocation.  In the last 12 months, the Veteran denied incapacitation.  Upon range of motion testing, bilateral knee flexion was 0 to 140 degrees.  Extension was to zero degrees.  After repetitive range of motion, the VA examiner noted that there was no decrease in range of motion of either knee.  Further, the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability tests were all within normal limits for the knees.  

The April 2010 VA examiner also noted that the Veteran had scars on both knees from where he was sprayed with fragments.  The scars were noted to be superficial, linear, and were not painful.  There was no skin breakdown and no underlying tissue damage.  The scars were not disfiguring, did not limit motion, and did not limit function.  

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's knee disabilities is not warranted.  As mentioned above, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  In the April 2010 VA examination, the Veteran had full knee range of motion bilaterally.  Even considering repetitive use of the knees, flexion and extension were normal.  Accordingly, the Board finds that a higher initial rating in excess of 10 percent for the Veteran's right and left knee disabilities is not warranted under Diagnostic Codes 5260, 5261.

Further, the Board finds that a higher or separate rating is also not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In the present case, the April 2010 VA examiner noted that the Veteran's knees were stable as the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability tests were all within normal limits.  As such, the Board finds that the Veteran does not have instability of the knees and a higher evaluation under Diagnostic Code 5257 is not warranted.

The Board has also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher initial rating in excess of 10 percent for each knee is not warranted under any of these Diagnostic Codes.

The Board has considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.  Here, the Veteran complained of pain in his knees while standing, walking, and squatting.  The Veteran denied weakness, stiffness, heat, redness, lack of endurance, deformity, drainage, effusion, subluxation, and dislocation.  In the last 12 months, he denied incapacitation due to the knee disabilities.  Further, the April 2010 VA examiner indicated that after repetitive range of motion, there was no change in range of motion.  Even considering the Veteran's reports of pain, flexion and extension were normal during the April 2010 VA examination.  

The Board further finds that a compensable rating for the Veteran's bilateral knee scars is also not warranted.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim was filed prior to October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under the revised diagnostic codes irrespective of whether the veteran's disability has increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For these reasons, the Board will consider both the "old" and "revised" criteria, construing the claim for increase very broadly to include a request for review pursuant to the change to the rating criteria.

Under the "old" Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2002).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under the "revised" Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A 20 percent rating is warranted when there are three or fourth scars that are unstable or painful.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Id.  Note (1) indicates that an unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

In the present case, the Board finds that the Veteran's knee scars were noted to be  superficial, linear, and not painful.  There was no skin breakdown and no underlying tissue damage.  The scars were not disfiguring, did not limit motion, and did not limit function.  See April 2010 VA examination report.  As such, the Board finds that a separate rating for the knee scars is not warranted under the "old" and "revised" rating criteria.

For these reasons, the Board finds that the weight of the evidence is against a grant of a separate or higher rating in excess of 10 percent for the left and right knee disabilities.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether referral for an extraschedular evaluation is warranted for the bilateral knee disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's knee disability.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including pain, but without decreased range of motion or instability.  The Veteran's knee scars were noted to be superficial, linear, and not painful.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the bilateral knee disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

Rating for Cervical and Thoracolumbar Spine Disability

Service connection for a spine disability was initially granted in a December 1997 rating decision and was assigned a 10 percent disability rating.  The Veteran filed a notice of disagreement with the 10 percent rating assigned and in a May 2000 decision, the Board remanded the issue for further evidentiary development of obtaining VA treatment records and to obtain a VA examination.  In February 2010, the Board again remanded the issue as the agency of original jurisdiction had not completed the requested VA examination.  Subsequently, a VA examination was conducted in April 2010 and the claim was readjudicated in August 2010 and December 2013 supplemental statements of the case.  For these reasons, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The regulations for rating disabilities of the spine were twice revised during the pendency of the Veteran's appeal, effective September 23, 2002, and effective September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change. VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The Board has evaluated the Veteran's back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).
Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of those symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating when it was mild.  A 20 percent rating was warranted for intervertebral disc syndrome when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  A maximum 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  As Diagnostic Code 5293 contemplates limitation of motion, a separate rating for limitation of motion cannot be assigned.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998). 

Effective September 23, 2002, the rating criteria for evaluation of intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

This regulation was again slightly revised in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral strain) and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013). 

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 
Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013). 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Diagnostic Code 8520 provides for ratings of complete and incomplete paralysis of the sciatic nerve.  An 80 percent rating is assigned for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Incomplete paralysis warrants 10, 20, 40, and 60 percent ratings if it is mild, moderate, moderately severe, and severe with marked muscular atrophy, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

In the present case, the RO rated the Veteran's spine disability as 10 percent disabling under the diagnostic criteria for lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  Other applicable diagnostic codes include Diagnostic Code 5292, which contemplates limitation of motion of the lumbar spine, and Diagnostic Code 5293, which addresses intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, the diagnostic codes pertaining to these disabilities are not applicable for the entire rating period.

An August 1997 VA examination report reflects that the Veteran complained of low back pain since service.  Upon range of motion testing, forward flexion of the lumbar spine was to 90 degrees, extension was to 15 degrees, lateral flexion was to 25 degrees bilaterally, and bilateral rotation was to 30 degrees.  All movements were accompanied by pain.  There was no evidence of muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  

July 2005 private treatment records reflect a history of radiculopathy due to reduction of disc space at L4-L5 and "significant" degenerative chances at other levels of the spine.  The Veteran was diagnosed with "marked" degenerative disc disease and hypertrophic spurring.  

In an April 2010 VA examination report, the Veteran stated that he was limited to walking two miles and experienced stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  According to the Veteran, the back pain traveled to both legs, shoulders, and hands, and he described his pain as severe.  During flare-ups, he experiences functional impairment which was described as an abnormal gait and limitation of motion.  Upon range of motion testing of the cervical spine, flexion was to 45 degrees, extension was to 45 degrees, bilateral lateral flexion was to 45 degrees, and bilateral rotation was to 80 degrees.  Thoracolumbar spine range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  Repetitive use was possible with no additional loss of motion.  

The April 2010 VA examiner also conducted a neurological evaluation which revealed normal results; however, the examiner noted that there were signs of lumbar intervertebral disc syndrome with the most likely peripheral nerve affected being the sciatic nerve.   After a review of x-ray findings, the examiner further explained that the Veteran had IVDS with degenerative arthritic changes of the cervical, thoracic, and lumbar spine and the "most likely" involved peripheral nerve was the deep peroneal nerve which affected the right side of the Veteran's body.  The examiner stated that subjective factors included not being able to remain seated for sustained periods of time.  The objective factors were radiating pain into the right leg and foot.  

Upon review of all the evidence of record, the Board finds that the Veteran's range of motion for the cervical and thoracolumbar spine has remained essentially normal, albeit with some pain.  Under the old rating criteria, the evidence would need to show moderate limitation of motion of the lumbar spine; lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; severe lumbosacral strain; or moderate recurring attacks of intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  Here, extension was reduced to 15 degrees and lateral flexion was to 25 degrees bilaterally only on one occasion.  See August 1997 VA examination report.  These findings are more accurately described as slight limitation of motion than moderate limitation of motion.  Even considering the Veteran's subjective complaints of pain and stiffness, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support a disability rating higher than 10 percent for this period based upon limitation of motion.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. 
§§ 4.45, 4.59.  Thus, the old schedular criteria of Diagnostic Code 5292 cannot serve as a basis for an increased rating for this period.

Similarly, when rated under the diagnostic code for lumbosacral strain, the Veteran's low back disability again fails to satisfy the qualitative criteria for a rating higher than 10 percent.  Under the old schedular criteria of Diagnostic Code 5295, a higher rating of 20 percent was not warranted unless there was muscle spasm on extreme forward bending, and loss of lateral motion, unilateral, in standing position. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  In this case, The Veteran did not report muscle spasm during the VA examination reports and there was no evidence of an abnormal gait or abnormal spinal contour resulting from muscle spasm or guarding.  Given the above, a higher rating for this period cannot be assigned based upon the criteria for lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Also, in order to warrant a higher rating in excess of 10 percent under the new criteria, the evidence would have to show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As noted above, for the entire initial rating period on appeal, the Veteran's range of motion was within normal limits, aside from extension was reduced to 15 degrees and lateral flexion was to 25 degrees bilaterally only on one occasion.  Accordingly, the new schedular criteria cannot serve as a basis for an increased rating for the Veteran's spine disability.

In evaluating whether Diagnostic Code 5293, the code pertaining to intervertebral disc syndrome, would entitle the Veteran to a higher rating under the old rating criteria, the evidence would need to show recurring attacks of moderate intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  VA treatment records reflect that in 2002 the Veteran complained of lumbar back pain with "mild" radiating pain to the legs.  An October 2002 MRI report showed a herniated disc at L4-L5 and impingement of neural foramina.  Although the Veteran had been diagnosed with IVDS throughout the entire initial rating period, there are no findings supportive of a conclusion that the Veteran had neurological symptoms amounting to "moderate" recurrent attacks of IVDS warranting a higher rating under the old rating criteria.  Thus, a higher rating is not warranted based on the criteria for rating intervertebral disc syndrome in effect prior to September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); see also 38 C.F.R. 
§ 4.7.

Further, under the new criteria, a rating of 20 percent is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  As noted in the April 2010 VA examination report, the Veteran denied hospitalization or any incapacitation due to his spine disability in the last 12 months.  Accordingly, he is not entitled to an increased rating based upon the criteria pertaining to incapacitating episodes. 

For these reasons, the Board finds that the evidence does not more nearly approximate a rating in excess of 10 percent for a spine disability under the old or new rating criteria for the spine.  Although the Veteran has consistently reported lumbar spine pain throughout the entire initial rating period on appeal, range of motion testing revealed relatively normal flexion, extension, lateral flexion, and rotation.  Further, the evidence did not demonstrate moderate recurring attacks of IVDS or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Accordingly, the Board finds that a rating in excess of 10 percent for the service-connected spine disability is not warranted.  

The Board finds that a separate rating for radiculopathy of the right and left lower extremities is warranted.  As noted above, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.

The Board concludes that the Veteran has consistently reported pain and numbness in the lower extremities since March 2001.  See Onslow Memorial Hospital report dated March 2001.  The Veteran was ultimately diagnosed with radiculopathy based on those complaints as early as July 2005.  See July 2005 private treatment record and April 2010 VA examination report.  Although the April 2010 VA examiner noted only radiculopathy in the right lower extremity, the Veteran has consistently reported, to include during the April 2010 VA examination, that his back pain radiates to both lower extremities.  Resolving reasonable doubt in favor of the Veteran, and because VA regulations allow for separate ratings for neurologic manifestations of a back disability starting September 23, 2002, the Veteran's mild radiculopathy of the right and left lower extremities should be rated at 10 percent, effective September 23, 2002.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board has also considered whether referral for an extraschedular evaluation is warranted for the spine disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's spine disability.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including pain, with limitation of forward flexion of the lumbar spine to greater than 60 degrees, a combined range of motion of the lumbar spine of greater than 120 degrees, forward flexion of the cervical spine to greater than 30 degrees, and without incapacitating episodes due to disc disease.  Further, separate and distinct neurological disability to the right and left lower extremities due to the service-connected spine disability have also been considered and granted herein.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the spine disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

Rating for Residuals (scars) of Fragment Wounds to Left Thigh, 
Right Forearm, and Left Forearm 

Service connection for residuals (scars) of a fragment wound to the left thigh and the right forearm was initially granted in a December 1997 rating decision and were assigned noncompensable ratings.  The Veteran filed a notice of disagreement with the noncompensable ratings assigned and in a May 2000 decision, the Board remanded the issues for further evidentiary development of obtaining VA treatment records and to obtain a VA examination.  In February 2010, the Board again remanded the issue as the agency of original jurisdiction had not completed the requested VA examination.  A VA examination was conducted in April 2010 and the claim was readjudicated in an August 2010 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Service connection for a left forearm scar was granted in an August 2010 rating decision and was assigned a noncompensable rating.  The Veteran filed a notice of disagreement with the rating assigned in September 2010.  A supplemental statement of the case was issued in January 2011 and the Veteran submitted his substantive appeal in March 2011.  

The evidence includes an April 2010 VA examination where the examiner noted that the Veteran had scars on the left tibia, right forearm, and left forearm.  These scars were noted to be superficial, linear, and not painful.  There was no skin breakdown and no underlying tissue damage.  The scars were not disfiguring, did not limit motion, and did not limit function.  

The remaining evidence of record does not address the Veteran's left thigh and right and left forearm scars or any other residuals associated with the fragment wounds.

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim was filed prior to October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under the revised diagnostic codes irrespective of whether the veteran's disability has increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For these reasons, the Board will consider both the "old" and "revised" criteria, construing the claim for increase very broadly to include a request for review pursuant to the change to the rating criteria.

Under the "old" Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2002).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under the "revised" Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A 20 percent rating is warranted when there are three or fourth scars that are unstable or painful.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Id.  Note (1) indicates that an unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

In the present case, the Board finds that the Veteran's left thigh and right and left forearm scars were noted to be superficial, linear, and not painful.  There was no skin breakdown and no underlying tissue damage.  The scars were not disfiguring, did not limit motion, and did not limit function.  See April 2010 VA examination report.  As such, the Board finds that a compensable rating for the left thigh and right and left forearm scars is not warranted under the "old" and "revised" rating criteria.

For these reasons, the Board finds that the weight of the evidence is against a grant of a compensable rating for residuals of a fragment wound to the left thigh and right and left forearm scars.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's scar disabilities.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's scars.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including scars to the left thigh and right and left forearms that are superficial, linear, not painful, with no skin breakdown, no underlying tissue damage, and do not limit range of motion.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the scar disabilities to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 




Increased Rating for PTSD

By way of procedural background, the Veteran filed his claim for service connection for PTSD in June 1997.  In a December 1997 rating decision, the RO denied service connection for PTSD and the Veteran filed a timely notice of disagreement.  In a May 2000 decision, the Board, in pertinent part, denied service connection for PTSD.  The Veteran filed a timely appeal to the Court and in November 2001, the Court vacated and remanded the issue of service connection for PTSD.  In August 2004, the Board remanded the issue and, in a subsequent January 2005 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective November 19, 2004 (date of VA examination).  In February 2005, the Veteran filed a notice of disagreement with the effective date and the 30 percent rating assigned by the RO.  In a following April 2006 statement of the case, the RO increased the Veteran's PTSD rating to 50 percent, effective November 19, 2004.  In a following October 2008 supplemental statement of the case, the RO increased the PTSD rating to 70 percent, effective August 18, 2008 (date of second VA examination).  The claim was returned to the Board and in February 2010, the Board again remanded the matter for the issuance of a statement of the case regarding the effective date of the award of PTSD.  

Subsequently, in an August 2010 rating decision, the RO granted an earlier effective date of November 25, 2002 (earliest diagnosis of PTSD) for the grant of service connection for PTSD.  The August 2010 rating decision also granted a temporary 100 percent disability rating for PTSD from January 29, 2010 to April 1, 2010.  A following December 2013 supplemental statement of the case continued the 70 percent disability rating for PTSD beginning April 1, 2010.

The Board will therefore determine the following: (1) whether a compensable rating for PTSD is warranted prior to November 25, 2002; (2) whether a rating in excess of 50 percent for PTSD is warranted for the period from November 25, 2002 to August 18, 2008; and (3) whether a rating in excess of 70 percent for PTSD is warranted beginning August 18, 2008 (except for the period from January 29, 2010 to April 1, 2010 where the Veteran was awarded temporary 100 percent disability rating).  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).
As discussed above, the Veteran is in receipt of a noncompensable PTSD rating for the initial rating period prior to February 25, 2002.  Under Diagnostic Code 9411, a rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

The Veteran is in receipt of a 50 percent initial disability rating for PTSD under Diagnostic Code 9411 from November 25, 2002 to August 18, 2008.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

The Veteran is in receipt of a 70 percent disability rating for PTSD beginning August 18, 2008.  A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.
In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV), and those that are "like or similar to" such symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms from effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 
16 Vet. App. 436.  The Federal Circuit stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that 38 C.F.R. § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 
GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed patient who avoids friends, neglects family, and is unable to do work).

The evidence of record includes an August 1997 VA examination where the Veteran reported that he had difficulty with his "nerves" for the past 30 years.  The VA examiner interviewed the Veteran and conducted a mental status examination; however, the examiner opined that the Veteran did not have any psychiatric disorder.  

In a February 27, 2002 private psychotherapeutic evaluation, the examiner noted that the Veteran had symptoms of diminished concentration, psychomotor agitation, insomnia, restlessness, sleep disturbance, intrusive thoughts, nervousness, social withdrawal, and nightmares.  Upon mental status examination, the examiner noted that judgment and memory were good.  Attention and concentration were poor and adaptive functioning and impulse control were fair.  It was noted that the Veteran had homicidal thoughts (reported thoughts to kill others) and was quickly agitated and "extremely watchful."  The examiner provided an Axis I diagnosis of "PTSD-severe, chronic (post-Vietnam)."  The examiner also assigned a GAF score of 45, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

In a November 25, 2002 VA treatment record, the Veteran was noted to describe symptoms of PTSD.  

In a February 2003 VA mental health intake evaluation, the Veteran reported that he was easily irritated by people and would use violence against them.  As an example, the Veteran stated that "someone blows a horn at me in traffic; I case the surroundings to make certain I can escape and did so, I get out of my car and beat the person to within an inch of his life."  Upon mental status examination, the VA examiner noted that speech was pressured, behavior was inappropriate, mood was angry and hostile, and affect was blunted.  Thought process was paranoid.  The Veteran denied suicidal ideation, but had homicidal thoughts.  The examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 45, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.  

Subsequent VA mental health treatment records reflect diagnoses of depressive disorder, PTSD, and bipolar disorder and GAF scores of 60 in May 2003, and a GAF score of 70 in October 2003.

During a November 2004 QTC psychiatric examination, the Veteran reported that he was more irritable and isolated.  He reported sleep disturbance with both difficulty falling asleep and interrupted sleep.  Nightmares and intrusive thoughts were also reported.  The Veteran noted that he was easily startled, hypervigilant, and uncomfortable in crowds.  He admitted to being short-tempered and did not talk about his experiences in Vietnam and did not watch war-related movies or TV shows.  After conducting an interview with the Veteran, the examiner noted that he was employed as a real estate agent and worked approximately 20 to 30 hours per week.  The Veteran had a Master's degree in social work.  He also stated that he attended church and taught Judo classes.  The Veteran lived with his wife and he did chores around the house.  He also stated that, aside from his wife, he had no friends.  Upon mental status examination, the November 2004 examiner noted that the Veteran's mood was calm, affect was appropriate, and he had no homicidal or suicidal ideation.  He did report nightly nightmares and intrusive thoughts.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 52, demonstrating moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran was afforded a VA PTSD examination on August 18, 2008.  Upon metal status examination, the examiner noted that affect was constricted and mood was anxious and depressed.  He was easily distracted and had a short attention span.  Immediate memory was noted to be mildly impaired.  Homicidal ideation was reported and the Veteran stated that he had general homicidal thoughts even when not angry.  The Veteran reported recurrent and intrusive distressing recollections of Vietnam, including nightmares.  Markedly diminished interests in activities and feelings of detachment were also noted.  The Veteran also reported that he was previously employed in real estate, but had to quit last year due to anger towards clients.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 49, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.  The examiner also opined that there was total occupational and social impairment due to PTSD symptoms.  The examiner reasoned that Veteran isolated himself socially and quit his job due to PTSD related symptoms (anger and homicidal ideation).  He also had difficulty sleeping, difficulty with concentration, and isolated himself to manage his symptoms.  The examiner noted that the Veteran was unable to maintain employment due to the effects of his PTSD disability.  

In an April 2010 QTC psychiatric examination, the Veteran reported symptoms of anxiety, sleep impairment, nightmares, avoidance of crowds, social isolation, depression, and intrusive memories.  The Veteran reported that he was currently self-employed as a real estate agent and owned a Judo school.  Upon metal status examination, the Veteran was oriented to time and place, and appearance, hygiene, and behavior were noted to be appropriate.  Affect and mood showed anxiety and depression.  The Veteran was noted to hide his symptoms well, but close attention to body movements showed distress.  Communication, speech, and concentration were within normal limits.  Thought process was impaired as there was difficulty in understating directions.  Memory was also mildly impaired.  The examiner assigned a GAF score of 50, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.  

The Veteran submitted a private October 2013 psychiatric evaluation where both the Veteran and his wife were interviewed.  During the evaluation, the Veteran reported symptoms of depression,  anxiety, irritability, anxiety attacks, outburst of anger, difficulty expressing emotions and feelings, intrusive thoughts of combat experiences, nightmares, sleep impairment, social isolation, and homicidal thoughts.  Since family sessions had begun, the wife clarified some facts and reported that the Veteran experienced difficulty in abstract thinking and conceptualizing.  The Veteran's wife also reported short-term memory loss, making it problematic for the Veteran to follow through with complex demands.  This was noted to contribute to an inability to organize tasks and resulting in additional stress.  Once this occurred, the wife noted that the Veteran became anxious which triggered "meltdowns and explosiveness."  His wife also confirmed increased depressive symptoms, crying, and loss of motivation.  The private examiner diagnosed severe, chronic PTSD and assigned a GAF score of 38, indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

Upon review of all the evidence of record, to include the Veteran's reports and testimony during the May 2014 Board hearing, VA treatment records, and VA and private examination reports, the Board finds a compensable rating for PTSD is not warranted prior to November 25, 2002 as the evidence does not show that the Veteran had been diagnosed with a psychiatric disorder prior to that time.

The Board further finds that the evidence is demonstrates that the Veteran's PTSD more nearly approximated a 70 percent disability rating from February 27, 2002 (first diagnosis of PTSD) to August 18, 2008.  The February 27, 2002 private psychotherapeutic evaluation reflects that the Veteran experienced PTSD symptoms of diminished concentration, psychomotor agitation, insomnia, restlessness, sleep disturbance, intrusive thoughts, nervousness, social withdrawal, nightmares, and homicidal thoughts.  GAF scores prior to August 18, 2008 included a score of 45 in February 2003, 60 in May 2003, 70 in October 2003, 52 in November 2011, and 49 in August 2008.  The majority of these GAF reflect serious to moderate symptoms or serious to moderate impairment in social, occupational or school functioning.  

Accordingly, the Board finds that a 70 percent disability rating is warranted effective February 27, 2002 (the earliest date for which PTSD was diagnosed) through August 18, 2008.  See February 27, 2002 private psychotherapeutic evaluation; see also 38 C.F.R. § 3.400 (2013) (the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later).

The Board further finds that, for the rating period from February 27, 2002 to August 18, 2008, a rating in excess of 70 percent has not been met.  In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein prior to August 18, 2008.  The Veteran did suffer from disturbance of motivation and mood (depression and anxiety), nightmares, flashbacks, impaired memory and concentration, and difficulty sleeping, but these symptoms are specifically contemplated in the 30 and 50 percent rating criteria.  The same is true with difficulty in adapting to stressful circumstances (including work or a work-like setting) and an inability to establish and maintain effective relationships, which are symptoms specifically contemplated under the 70 percent PTSD disability rating. Prior to August 18, 2008, the Veteran also testified that he was currently employed and married.

For these reasons, the Board finds that the evidence of record, including the probative GAF scores in the record, do not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the initial rating period prior from February 27, 2002 to August 17, 2008.

The Board next finds that, for the initial rating period beginning August 18, 2008, the evidence is in equipoise as to whether a 100 percent disability rating is warranted for the Veteran's PTSD disability.  During the August 2008 VA PTSD examination the Veteran reported recurrent and intrusive distressing recollections of Vietnam, including nightmares.  Markedly diminished interest in activities and feelings of detachment were also noted.  The Veteran also reported that he was previously employed in real estate, but had to quit last year due to anger towards clients.  The examiner opined that there was total occupational and social impairment due to PTSD symptoms.  The examiner reasoned that Veteran isolated himself socially and quit his job due to PTSD related symptoms (anger, homicidal ideation).  He also had difficulty sleeping, difficulty with concentration, and isolated himself to manage his symptoms.  The examiner noted that the Veteran was unable to maintain employment due to the effects of his PTSD disability.  

The evidence demonstrates that the Veteran was hospitalized in a VA medical center due to his PTSD disability on January 29, 2010 and was discharged on March 19, 2010 in fair condition.  See Discharge Summary from Salisbury VA Medical Center.  The Veteran reported experiencing symptoms of anger, agitation, occasional homicidal thoughts, frequent nightmares, and hyperarousal.  The Veteran completed a six week Specialized Inpatient PTSD program.  

In an April 2010 QTC psychiatric examination, the Veteran reported symptoms of anxiety, sleep impairment, nightmares, avoidance of crowds, social isolation, depression, and intrusive memories.  Although the Veteran reported that he was currently self-employed as a real estate agent and owned a Judo school, the examiner assigned a GAF score of 50, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.  

The October 2013 private psychiatric evaluation noted continued and increased symptoms of depression anxiety, irritability, anxiety attacks, outburst of anger, difficulty expressing emotions and feelings, intrusive thoughts of combat experiences, nightmares, sleep impairment, social isolation, and homicidal thoughts.  The Veteran's wife reported that he became anxious and would have "meltdowns."  The private examiner diagnosed severe, chronic PTSD and assigned a GAF score of 38, indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record, including the probative GAF scores in the record, demonstrate total occupational and social impairment for the initial rating period beginning August 18, 2008.  The Board has assigned August 18, 2008 as the effective date for the 100 percent PTSD disability rating as the Veteran manifested increased PTSD symptoms and periods of unemployability at this time.  
Accordingly, the Board finds that a compensable rating prior to February 27, 2002 is not warranted.  A 70 percent rating, but no higher, for PTSD is granted for the initial rating period from February 27, 2002 to August 17, 2008.  A 100 percent disability rating is warranted for the rating period beginning August 18, 2008.

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's PTSD disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's PTSD.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: severe sleep impairment, nightmares, flashbacks, intrusive thoughts, hypervigilance, difficulty concentrating, homicidal thoughts, constant state of combat readiness, social withdrawal, anxiety, and irritability.  For the initial rating period beginning August 18, 2008, the Veteran's PTSD was shown to more nearly approximate total occupational and social impairment.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the PTSD disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

Rating for Duodenal Ulcer

In an August 2010 rating decision, the RO granted service connection for a duodenal ulcer disability and assigned a noncompensable rating, effective May 1, 1997 (the date following the Veteran's release from his second period of active duty service).  The Veteran filed a notice of disagreement with the rating assigned in September 2010.  A statement of the case was issued in January 2011 and the Veteran filed a substantive appeal in March 2011.  

The rating criteria for a duodenal ulcer provide that mild impairment with recurring symptoms once or twice yearly warrants a 10 percent rating.  A moderate duodenal ulcer, with recurrent episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations warrants a 20 percent rating.  A moderately severe duodenal ulcer, with less than severe disability, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year warrant a 40 percent rating.  A severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7305.
The evidence of record includes an upper GI performed by VA in September 1997 which revealed that the Veteran's stomach emptied properly with no ulcer disease of the stomach or duodenum. 

The Veteran was also afforded a VA examination in April 2010 where he complained of abdominal pain located in the upper area of the stomach from "time to time."  The Veteran stated that the pain comes and goes, but mentally relaxing thought exercises and physical exercise alleviated the pain.  He had never vomited blood, passed black tarry stools, and stated that he did not experience abdominal distention, diarrhea, or constipation.  The Veteran stated that his stomach condition did not cause incapacitation or any overall functional impairment.  The VA examiner noted that the Veteran did not appear for an upper GI examination.  The examiner further stated that there was no current diagnosis for a duodenal ulcer as there was no pathology to render a diagnosis.  

The remaining evidence of record does not discuss the Veteran's duodenal ulcer disability, to include any related stomach symptoms.

Given the above findings, a compensable rating for a duodenal ulcer is not warranted.  There has been no showing that the Veteran has an active ulcer.  Although the Veteran reported stomach pain from "time to time," it is unclear how often these symptoms occur and it appears that the Veteran is able to alleviate these symptoms through relaxation exercises and physical activity.  The Veteran also did not appear for an upper GI examination which may have assisted in supporting his claim for an increased rating.  VA regulations provide that, in a claim for increase, when entitlement cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be denied.  See 38 C.F.R. § 3.655 (2013).  The Board finds that mild symptoms recurring once or twice a year have not been more nearly approximated.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305.  Accordingly, a compensable initial rating for a duodenal ulcer disability is denied.  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's duodenal ulcer disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's duodenal ulcer.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, however, the Veteran's duodenal ulcer has been found to be mostly asymptomatic.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the duodenal ulcer disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

Rating for Right Ankle Disability

In an August 2010 rating decision, the RO granted service connection for a right ankle disability and assigned a noncompensable rating, effective May 1, 1997 (the date following the Veteran's release from his second period of active duty service).  The August 2010 rating decision also granted a 10 percent rating for the right ankle disability, effective April 9, 2010 (the date of the most recent VA examination).  The Veteran filed a notice of disagreement with the rating assigned in September 2010.  A statement of the case was issued in January 2011 and the Veteran filed a substantive appeal in March 2011.  

The Veteran's right ankle disability is currently evaluated under Diagnostic Code 5010 for arthritis; however, as the Veteran has never been diagnosed with arthritis of the right ankle, confirmed by x-rays findings, the Board finds that the more appropriate Diagnostic Code is 5271 for limitation of motion of the ankle.  

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling. Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  A 20 percent evaluation is the highest warranted for limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Words such as "slight," "moderate," and "marked " are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

At a VA general medical examination in August 1997, physical examination of the Veteran's right ankle demonstrated full range of motion with no joint swelling, redness, or increased warmth.  X-rays were negative for degenerative joint disease (i.e., arthritis).

At the most recent VA examination in April 2010, the Veteran reported right ankle flare-ups approximately twice per month, with each episode lasting three days.  The flare-ups were noted to be precipitated by physical activity, stress, and idle sitting.  Upon physical examination, the examiner noted no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, alignment, drainage, subluxation, or guarding of movement.  Range of motion testing revealed dorsiflexion to 15 degrees and plantar flexion to 35 degrees with pain at 15 and 35 degrees, respectively.  The Veteran was able to perform repetitive testing with no additional loss of motion.  The examiner diagnosed the Veteran with right ankle strain.  Objective factors included decreased range of motion and pain with range of motion.  

Upon review of the evidence of record, both lay and medical, the Board finds that a compensable rating prior to April 9, 2010 is not warranted as the Veteran had full range of motion of the right ankle and no diagnosed degenerative joint disease.  VA treatment records throughout the entire initial rating period are negative for any diagnoses or treatment regarding the right ankle.   

The Board further finds that a rating in excess of 10 percent for the period beginning April 9, 2010 is also not warranted.  Even after repetitive use, the Veteran had only a slight (5 degree) decrease in range of motion of the right ankle.  There were also no objective signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, alignment, drainage, subluxation, or guarding of movement.  See April 2010 VA examination report.  

The Board has considered whether any other diagnostic codes pertaining to the Veteran's right ankle are applicable in this case.  The Veteran's service-connected disability does not warrant a separate or higher rating under Diagnostic Codes 5270 or 5272 because he has never demonstrated or been diagnosed with ankylosis of the ankle.  He has also never been diagnosed with malunion of the os calcis or astragalus or ever underwent astragalectomy, thus, Diagnostic Codes 5273 and 5274 are not for application in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's right ankle disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's right ankle.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including pain and a slight decrease in range of motion, but with no objective signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, alignment, drainage, subluxation, or guarding of movement.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the right ankle disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

Rating for BPH

In a February 2010 decision, the Board granted service connection for BPH.  An August 2010 rating decision implemented the grant of service connection for BPH and assigned a noncompensable rating from May 1, 1997 to February 4, 2007, a 10 percent rating from February 5, 2007 to April 8, 2010, and a 40 percent rating beginning April 9, 2010.  In September 2010, the Veteran filed a notice of disagreement with the ratings and effective dates assigned.  A statement of the case was issued in January 2011 and the Veteran submitted his substantive appeal in March 2011.  

The Veteran's BPH disability is rated under Diagnostic Code 7527, which applies to injuries, infections, hypertrophy, or post-operative residuals of the prostate gland.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  Under that diagnostic code, a veteran is to be rated based on voiding dysfunction or urinary tract infection, whichever is predominant.  As the below facts will demonstrate, the Veteran's predominant symptom relates to voiding dysfunction, rather than urinary tract infection.

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  Under the criteria applicable to urine leakage, a 20 percent rating applies with the wearing of absorbent materials that must be changed fewer than two times per day.  A 40 percent rating applies with the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent rating applies with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115(a).

Under the criteria applicable to urinary frequency, a 10 percent rating applies with a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating applies with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating applies with a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115(a).

Under the criteria applicable to obstructed voiding, a 0 percent rating applies to obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  A 10 percent rating applies to marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream), with anyone or combination of the following: (1) post-void residuals greater than 150cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10cc/second); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A 30 percent rating applies to urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115(a).

At a July 1997 VA examination, the Veteran reported "occasional frequency with urination" and noted that his urine stream "spurts," but was "not a significant problem."  The VA examiner diagnosed "mild" benign prostatic hypertrophy. 
A February 2007 VA urology consult noted complaints of urinary frequency and nocturia with good stream and control.  

The Veteran was afforded a VA examination on April 9, 2010, where it was noted that the Veteran urinated up to 10 times per day, at intervals of every two to three hours and during the night he urinated five times.  The Veteran reported problems starting urination and the urine flow was weak, hesitant and with decreased force. The Veteran was noted to have urinary incontinence, which did not require the use of a pad or an appliance.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's BPH prior to April 9, 2010, more nearly approximated mild symptoms of voiding dysfunction as contemplated by a 10 percent rating under Diagnostic Code 7527.  As such, a 10 percent rating from the initial rating period prior to February 4, 2007 is warranted.

The Board further finds that a rating in excess of 10 percent for the initial rating period prior to April 9, 2010 is not warranted.  Prior to the April 2010 VA examination report, the evidence did not demonstrate that the Veteran's BPH symptoms required the use of absorbent materials that must be changed fewer than two times per day, daytime voiding interval between one and two hours, awakening to void three to four times per night, or urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115(a).  Instead, the evidence showed "mild" symptoms with some urinary frequency and nocturia, but with good stream and control.  For these reasons, the Board finds a rating in excess of 10 percent for the period prior to April 9, 2010 is not warranted.

The Board further finds that a rating in excess of 40 percent beginning April 9, 2010 is also not warranted.  As noted in the April 2010 VA examination report, the Veteran does not require the use of absorbent materials or appliances.  Therefore,  a higher 60 percent rating is not more nearly approximated for voiding dysfunction.  38 C.F.R. § 4.115(a).

Under the criteria applicable to urinary frequency, a 40 percent rating is the highest rating allowed, therefore a rating in excess of 40 percent for urinary frequency is not possible.  38 C.F.R. § 4.115(a).

Under the criteria applicable to obstructed voiding, the highest rating permitted is 30 percent.  38 C.F.R. § 4.115(a).

For these reasons, the Board finds that, for the initial rating period prior to February 5, 2007, a 10 percent rating, but no higher, for BPH is warranted.  The Board further finds that, for the initial rating period from February 5, 2007 to April 8, 2010, a rating in excess of 10 percent have not been met.  Finally, for the initial rating period beginning April 9, 2010, a rating in excess of 40 percent for BPH is not warranted.

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's BPH disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's BPH.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including, mild symptoms associated with voiding dysfunction, without the use of appliances or the wearing of absorbent materials which must be changed more than four times per day.   

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the BPH disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 


Rating for Bilateral Hearing Loss

In a February 2003 decision, the Board denied a compensable rating for bilateral hearing loss prior to September 19, 2000, and granted a 10 percent rating for bilateral hearing loss, effective September 19, 2000.  The Veteran appealed the February 2003 Board decision, and in November 2006, the Court vacated and remanded the issue to the Board for further consideration.

Rating Prior to September 19, 2000

The Veteran was granted service connection for bilateral hearing loss effective from May 1997.  In conjunction with his claim for an increased rating, he was afforded a VA audiological examination in February 1998.  Puretone threshold averages were reported to be 29 decibels for the right ear and 30 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was slight, high frequency sensorineural hearing loss, bilaterally. 

On VA audiological examination in October 1998, puretone averages for the right ear were reported to be 32.5 decibels and 35 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  The diagnosis was slight, high frequency sensorineural hearing loss, bilaterally. 

On VA audiological examination in September 2000, puretone averages for the right ear were reported to be 41.25 decibels and 37.50 decibels in the left ear. Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 72 percent in the left ear.  The impression was mild to moderate bilateral sensorineural hearing loss. 

During the pendency of this appeal, VA issued new regulations for evaluating impairment of auditory acuity.  These became effective June 10, 1999. 62 Fed. Reg. 25,202-25,210 (May 11, 1999).  Where laws or regulations change after a claim has been filed or reopened and before the administrative or judicial process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or has permitted the Secretary of Veterans Affairs to do otherwise and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board notes, however, that consideration under the revised schedular criteria should not be undertaken before such criteria became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law. That is, for any date prior to June 10, 1999, neither the RO nor the Board could apply the revised rating schedule to a claim. 

Under the old criteria for evaluating hearing impairment the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests are considered.  38 C.F.R. § 4.85.  These results are then charted on Table VI and Table VII, as set out in the Rating Schedule.  In order to establish entitlement to an increased evaluation for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. 

The Board has compared the previous versions of Table VI and Table VII, and the new versions of these tables, and finds that there has been no discernable change in them.  Further, it is noted that the revisions in the language in 38 C.F.R. § 4.85 do not change the method by which Tables VI and VII are interpreted, but only describe, in greater detail, how they are applied.  The Board therefore finds that neither the old nor the new version of 38 C.F.R. § 4.85 is more favorable than the other in terms of benefit to the Veteran. 

As to the provisions of section 4.86, in effect prior to June 10, 1999, it only provided information regarding the fact that the evaluations derived from the Rating Schedule were intended to make proper allowance for improvement by hearing aids. Under the criteria that became effective in June 1999, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2000).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table Via is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. 
§ 4.86(b) (2000).  Therefore, the new version of 38 C.F.R. § 4.86 could potentially be more advantageous to the Veteran. 

When the audiometric findings from the first two examinations are applied to rating criteria under 38 C.F.R. § 4.85 Table VI they result in right ear I and left ear I designations for the February 1998 examination and right ear III and left ear III designations for the October 1998 examination.  This level of hearing loss warrants a non-compensable evaluation when they are applied to 38 C.F.R. § 4.85, Table VII. 

The audiometric findings of the Veteran's September 19, 2000, VA examination, correspond to Level III hearing loss in the right ear and Level IV hearing loss in the left ear.  Level III hearing loss in one ear and Level IV hearing loss in the other ear warrants a 10 percent, but no greater than 10 percent, evaluation under Diagnostic Code 6100.  The Board notes that none of the pertinent thresholds is 55 decibels or more, nor is the puretone threshold 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000.  See February 1998, October 1998, and September 2000 VA audiological examination reports.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. 

Rating Beginning September 19, 2000

The Veteran maintains that a higher rating is warranted in excess of 10 percent for the service-connected bilateral hearing loss disability.  The Veteran has reported some difficulty hearing speech when background noise is present.  See July 2010 VA examination report.  

VA treatment records are negative for any treatment pertaining to the Veteran's bilateral hearing loss.

The Veteran was afforded a VA audiological examination in July 2010 where  puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were (in decibels) 20, 35, 50, 55, and 70 in the right ear and were 20, 35, 50, 50, and 60 decibels in the left ear.  Averages for the right ear were reported to be 53 decibels and 49 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent bilaterally.  The audiometric findings of the Veteran's July 2010, VA examination, correspond to Level III hearing loss in the right ear and Level IV hearing loss in the left ear.  Level III hearing loss in one ear and Level IV hearing loss in the other ear warrants a 10 percent, but no greater than 10 percent, evaluation under Diagnostic Code 6100.  The Board notes that only two of the pertinent thresholds were at 55 decibels or more in the right ear and only one threshold was at 55 decibels or more in the left ear.  Further, puretone thresholds were not 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. 

For these reasons the Board finds that a rating in excess of 10 percent for bilateral hearing loss for the period beginning September 19, 2000 is not warranted.  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's hearing loss disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's hearing loss.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including, some difficulty hearing speech when background noise is present.   

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the hearing loss disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

Rating for Erectile Dysfunction

Service connection for erectile dysfunction has been established as related to the
service-connected BPH disability.  The Veteran has been assigned a noncompensable rating for erectile dysfunction under Diagnostic Code 7522, where a 20 percent rating applies where there is deformity of the penis with loss of erectile power.  

During an April 2010 VA examination, the examiner opined that the Veteran's erectile dysfunction was as likely as not related to the BPH disability, PTSD, and was also as likely as not related to medications prescribed for the Veteran's service-connected spine disability.  Upon physical examination, the Veteran's penis was normal and there was no deformity, masses, or tenderness.  

Review of VA treatment records are negative for any diagnosis or treatment for a penis deformity.

The Board finds that the evidence of record does not demonstrate that the Veteran has a penile deformity together with loss of erectile power.  As such, a 20 percent rating under Diagnostic Code 7522 is not warranted.  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's erectile dysfunction disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's hearing loss.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability.  The Veteran has not been found to have a penis deformity and no deformity, masses, or tenderness.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the erectile dysfunction disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted. 

Earlier Effective Date for SMC for Loss of Use of Creative Organ Prior to April 9, 2010

The Veteran contends that an earlier effective date is warranted for the award of SMC based on the loss of use of a creative organ.  See September 2010 notice of disagreement.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

In an August 2010 rating decision, the Veteran was awarded service connection for erectile dysfunction as secondary to the service-connected BPH disability and was awarded SMC based on the loss of use of a creative organ, effective April 9, 2010.  As noted in the previous section, the April 2010 examining physician opined that the Veteran's erectile dysfunction was as likely as not related to the BPH disability and was also as likely as not related to medications prescribed for the Veteran's service-connected PTSD and lumbar spine disability.  The Board finds that erectile dysfunction was first diagnosed during the April 2010 VA examination.  As such, SMC based on loss if use of a creative organ (erectile dysfunction) may only be effective on the date that the evidence showed a diagnosis of erectile dysfunction, i.e., the date entitlement arose.  Therefore, the Board cannot assign an effective date for SMC based on loss of use of a creative organ earlier than April 9, 2010, as the Veteran was not diagnosed with erectile dysfunction prior to that date.  

Rating for Hemorrhoids

In a May 2000 decision, the Board granted service connection for hemorrhoids.  The RO has assigned a noncompensable rating under Diagnostic Code 7336 for the Veteran's hemorrhoids, effective May 1, 1997, the date following discharge from service.  The Veteran maintains that a higher rating is warranted.

Under Diagnostic Code 7336, a noncompensable rating is warranted for mild or moderate external or internal hemorrhoids.  A 10 percent rating is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. See 38 C.F.R. § 4.114, Diagnostic Code 7336.

At a July 1997 VA examination, the VA examiner noted a small hemorrhoid that was noted as inflamed.  In a following August 1997 VA examination, no hemorrhoids were found.

In a September 2000 VA examination, there was a finding of an external hemorrhoid that was reducible, with no evidence of bleeding or of being thrombosed. 

A colonoscopy conducted in May 2007 revealed small hemorrhoids. 

In the most recent April 2010 VA examination report no hemorrhoids were noted on examination.

Upon review of all the evidence of record, the Board finds that a compensable rating is not warranted for any period on appeal as there is no objective findings of large or thrombotic hemorrhoids which are irreducible with evidence of frequent recurrences or persistent bleeding with secondary anemia, or with fissures.   See 
38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's hemorrhoids disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's hemorrhoids.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level, including mild to moderate symptoms with no large or thrombotic hemorrhoids, prolapse of rectum, moderate reduction of lumen, impairment of sphincter control, or fistula.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the hemorrhoid disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

Rating for Right and Left Foot Hallux Valgus

In a May 2000 decision, the Board granted service connection for right and left foot hallux valgus.  The RO has assigned a noncompensable rating under Diagnostic Code 5280, effective May 1, 1997, the date following discharge from service.  The Veteran maintains that a higher rating is warranted.

Under Diagnostic Code 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus that was operated on with a resection of the metatarsal head or when severe, if equivalent to the amputation of the great toe.  38 C.F.R. § 4.71a. 

Hallux valgus can also be rated under Diagnostic Code 5284 as a foot injury.  
38 C.F.R. § 4.71a.  Diagnostic Code 5284 allows for a 10 percent rating for moderate foot injuries; a 20 percent rating for moderately severe foot injuries; a 30 percent rating for severe foot injuries; and a 40 percent rating for actual loss of use of the foot.  Id.  The Board also notes that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to flare-ups or pain, fatigability, incoordination, pain on movement, and weakness causing additional disability beyond that reflected on range of motion measurement.  See DeLuca, 8 Vet. App. 202.  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Also, in claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion, the Veteran is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id. 

At a July 1997 VA examination hallux valgus was not noted.  

In an August 1997 VA examination report, x-ray findings revealed mild bilateral hallux valgus, right greater than left, with degenerative changes of the metatarsophalangeal joints (MTP).  The Veteran had full range of motion of the toes.  

At the September 2000 VA examination, x-rays of the right and left foot revealed a bunion of the first MTP joint with valgus deformity with degenerative arthritic changes within the MP joints.  The Veteran reported that he had experienced symptoms with this disorder since 1959.  He reported pain when standing and walking with weakness at rest.  The Veteran stated that he wore shoes without heels and wide-soled shoes.  He described flare-ups as distressing, painful, and caused problems with balance.  Sports creams were noted to sometimes alleviate some of the symptoms.  

VA treatment records are negative for any complaints or treatment for bilateral hallux valgus. 

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's right and left hallux valgus disabilities more nearly approximate a 10 percent disability rating.  Although the evidence does not demonstrate loss of motion, the Veteran has credibly reported that he experiences pain in his feet bilaterally.  See Burton, 25 Vet. App. 1.  Therefore, and resolving reasonable doubt in the Veteran's favor, the Veteran is entitled to a 10 percent rating for each MTP joint.  This is the highest rating permitted under Diagnostic Code 5280.  

The Board further finds that a rating in excess of 10 percent for either the right or left hallux valgus disability is not warranted under Diagnostic Code 5284.  The evidence does not demonstrate that the Veteran's hallux valgus disabilities are of a moderately severe degree as to warrant a 20 percent rating.  The Veteran had full range of motion of the toes during the August 1997 VA examination.  He also reported in the September 2000 VA examination that he was able to exercise and walk.  He noted that sports cream alleviated some of the symptoms.  For these reasons, the Board finds that a 10 percent rating, but no higher, is warranted for the right and left hallux valgus disabilities.  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's hallux valgus disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's hallux valgus.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level, including moderate pain on motion.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the hallux valgus disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

Rating for Tinea Pedis

In a May 2000 decision, the Board granted service connection for tinea pedis (claimed as jungle rot).  The RO has assigned a noncompensable rating under Diagnostic Code 7813 (dermatophytosis), effective May 1, 1997, the date following discharge from service.  The Veteran maintains that a higher rating is warranted.

At a July 1997 VA examination, the examiner did not indicate any maceration of the toes, but the examiner noted mild tinea pedis in the interdigital spaces of the feet.

During an August 1997 VA examination, the Veteran reported that in the past he had jungle rot of the toes, and noted that he did not have any problems at the time of the examination.  The physical examination showed no excoriation of the toes or feet and the examiner reported that jungle rot and maceration of the toes was not found.  

During the August 1998 hearing at the RO, the Veteran stated that the "jungle rot" of his feet was under control and flared up only when his feet were not properly dried.  

At a September 2000 VA examination, the Veteran stated that the tinea pedis was manifested by a whitish rash in between the fourth and fifth toes on both feet.  Each episode lasted approximately one to two weeks and included symptoms of pain, itching, and foul odor.  The Veteran reported that he had used Lotrimin (topical anti-fungal cream) with no response.  Objective findings revealed a whitish area between the fourth and fifth toes.  There was no evidence of ulceration, exfoliation, or crusting, and no skin lesions.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against the assignment of a compensable disability rating for the Veteran's tinea pedis at any time since May 1, 1997.  

The schedular criteria by which skin disorders are rated were revised since the effective date of the grant of service connection.  The revised criteria have been in effect since August 30, 2002.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The Board will consider both the old and new versions of the criteria to the Veteran's claim.  The revised criteria only can be applied prospectively from the effective date of the change.  Whereas the former criteria may be applied both prior to and since the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The Veteran's skin condition (tinea pedis) is appropriately evaluated under Diagnostic Code 7806.  See 38 C.F.R. § 4.27.  According to the regulations, the previous and current versions of Diagnostic Code 7813 states that skin disorders to be rated as disfigurement of the head, neck, or face (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  As the Veteran's predominant disability manifests itself by skin irritation, the disorder is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806. 

Prior to August 30, 2002, Diagnostic Code 7806 provided a 0 percent rating with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating was warranted for exfoliation, exudation or itching, if involving an exposed surface or extensive area; a 30 percent rating was assigned for exudation or constant itching, extensive lesions, or marked disfigurement; and a 50 percent rating was assigned for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptional repugnance.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001). 

Effective from August 30, 2002, Diagnostic Code 7806 provides a 0 percent rating when less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected; and, no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013). 

A 10 percent rating under Diagnostic Code 7806 requires dermatitis or eczema covering at least 5 percent of the body (but less than 20 percent), affecting at least 5 percent of exposed areas (but less than 20 percent), or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for less than six weeks during the past 12-month period. 

Based on the medical evidence of record, the Board finds that the Veteran's tinea pedis does not warrant a compensable rating under either the old or new criteria. 

The Board finds that the Veteran's skin condition, at its worse, has been confined to the web space between the fourth and fifth toes of both feet.  Therefore, even though scaling of the skin has been show it does not involve an exposed surface or extensive area.  The Board additionally observes that the September 2000 examiner indicated that there was no evidence of ulceration, exfoliation, or crusting, and no skin lesions.  Therefore, a 10 percent rating under the old criteria is not warranted.

The medical evidence of record does not reflect that the Veteran has used corticosteroids or other immunosuppressive drugs for his tinea pedis at any time during the appeals period.  

Likewise, the pertinent medical evidence preponderates against finding that at least 5 percent of the Veteran's body or exposed areas have been affected by his skin disability.  The description of the Veteran's tinea pedis indicates that it affects only his feet and between his toes.  At no time has any medical professional or the Veteran himself asserted that tinea pedis has affected at least 5 percent of his body or exposed areas.  This finding is consistent the current noncompensable rating assigned. 

Thus, the Board finds that the preponderance of the evidence is against the Veteran's tinea pedis condition warranting a compensable evaluation at any point during the relevant period.

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's tinea pedis disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's tinea pedis.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level, including coverage of less than 5 percent of the entire body, which is not an extensive or exposed area, and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the tinea pedis disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 




Rating for Right Shoulder Disability

The Veteran was initially granted service connection and assigned a noncompensable rating for traumatic arthritis of the right shoulder in an October 1979 rating decision.  In June 1997, the Veteran filed a claim for an increased rating and in a December 1997 rating decision, the RO continued the noncompensable rating.  The Veteran filed a notice of disagreement with the noncompensable rating assigned and in a May 2000 decision, the Board remanded the issue for further evidentiary development of obtaining VA treatment records and to obtain a VA examination.  In February 2010, the Board again remanded the issue as the agency of original jurisdiction had not completed the requested VA examination.  A VA examination was conducted in April 2010 and the claim was readjudicated in an August 2010 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran's right shoulder disability has been assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5203.  Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint (like the shoulder, see 38 C.F.R. § 4.45) or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5203, a 10 percent rating is warranted for nonunion of the clavicle or scapula without loose movement or malunion of the clavicle or scapula.  A 20 percent rating is warranted for dislocation of the scapula or nonunion of the joint with loose movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013). 

Further, under Diagnostic Code 5201, limitation of motion to shoulder level (i.e. 90 degrees) warrants a 20 percent rating (major or minor).  Motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) warrants a 30 percent rating (major) or a 20 percent rating (minor).  Motion limited to 25 degrees or less from the side is rated at 40 percent (major) or 30 percent (minor).

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

The evidence demonstrates that the Veteran was diagnosed with traumatic arthritis of the AC joint in the right shoulder in September 1968 and was treated for recurrent pain in the right shoulder.  

The Veteran was afforded a VA examination in April 2010 for the right shoulder disability.  During the evaluation, the Veteran reported symptoms of weakness, giving way, lack of endurance, locking, fatigueability, and intense radiating pain that lasts from three to four minutes.  He also reported flare-ups as often as once per month, each time lasting about five days.  During these flare-ups, the Veteran reported increased pain and cramping sensation with very limited range of motion.  Right shoulder range of motion testing revealed flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  X-rays of the right shoulder were within normal limits.  The VA examiner noted that objective factors included decreased range of motion and pain with range of motion.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran's right shoulder disability manifested limitation of motion due to recurring pain so as to warrant a 10 percent rating under Diagnostic Code 5003, considering the limitation of motion or functions due to pain and orthopedic factors.  See 
38 C.F.R. § 4.59.  Although the April 2010 examiner noted that x-ray results were normal, the Veteran was diagnosed with traumatic arthritis (a degenerative disease) in service.   Further, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton, 25 Vet. App. 1.  As such, resolving reasonable doubt in the Veteran's favor, the Board concludes that, for the entire increased rating period on appeal, the Veteran is entitled to a 10 percent rating for the right shoulder disability due to x-ray evidence of arthritis, pain, and limitation of motion during flare-ups.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation in excess of 10 percent for the Veteran's shoulder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned rating and no higher.  In this regard, the April 2010 VA examination report show he had increased pain and numbness during flare-ups; however, even after considering the above, the Veteran's right shoulder limitation of motion did not more nearly approximate the criteria for limitation of motion of the arm at shoulder level to warrant a 20 percent rating.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's right shoulder beyond 10 percent.

Finally, the Board has considered whether there may be any other relevant Diagnostic Code that would allow for a higher disability rating.  However, there is no evidence of ankylosis of scapulohumeral articulation or impairment of the humerus and as such, a higher disability rating is not available.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202.  

Thus, the Board finds that the evidence of record reflects x-ray evidence of arthritis and evidence of limitation of motion and increased pain during flare-ups to support a 10 percent rating, but no higher, for the Veteran's right shoulder disability for the entire increased rating period on appeal.  38 C.F.R. §§ 4.7; 4.31; 4.71a Diagnostic Codes 5003, 5201.  To this extent, the appeals are granted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's right shoulder disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's right shoulder.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level, including traumatic arthritis manifested by pain and some limitation of motion.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the right shoulder disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

Rating for Left Hip

The Veteran was granted service connection for arthritis of the left hip and assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5255, effective May 1997.  In February 1998, he underwent a total left hip arthroplasty due to severe degenerative joint disease, and was assigned a 100 percent total rating through April 1, 1999.  A 30 percent rating was assigned thereafter and in an April 2011 rating decision, the RO granted a 70 percent rating for the left hip disability, effective October 6, 2010, the date of the Veteran's most recent claim for increase. As the Veteran is presumed to seek the highest possible rating for his disability during that time period, the issue remains in controversy and the Board will proceed with appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's status post left hip replacement is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5054.  Following a hip replacement, Code 5054 mandates the application of a 100 percent rating for one year; a mandatory 100 percent temporary total rating is also assignable under 38 C.F.R. § 4.30, for surgical treatment necessitating convalescence.  As noted above, subsequent to the expiration of the mandatory 100 percent rating assigned to the Veteran for his hip replacement, he was assigned a 30 percent rating and then a 70 percent disability rating.  See April 2011 RO rating decision.

Under Diagnostic Code 5054, a 90 percent rating is warranted following implantation if there is painful motion or weakness such as to require the use of crutches.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis. 

The terms "markedly severe" and "moderately severe" as used under Diagnostic Code 5054 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula to determine when symptomatology is "markedly severe" or "moderately severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

The Veteran was afforded a VA examination in November 2010 to assist in determining the level of severity of the left hip disability.  During the evaluation, the Veteran reported symptoms of weakness, giving way, lack of endurance, fatigability and pain.  He denied symptoms of stiffness, swelling, heat, redness, locking, deformity, tenderness, drainage, effusion, subluxation or dislocation.  The Veteran also stated that he experienced flare-ups noted as a 7, with 10 being the worst.  The flare-ups were noted to be precipitated by inactivity and were alleviated by rest and by medication.  During the flare-ups, the Veteran stated that he experienced limitation of motion of the joint, pain, and restrictive movement.  He
reported difficulty with standing and walking.  The Veteran also stated that he had overall functional impairment because he had great difficulty sleeping and had to alternate positions frequently.  The Veteran reported that he was unable to do yard work and home maintenance.

Upon physical examination, the November 2010 VA examiner noted that posture was normal, but the Veteran did walk with an abnormal gait due to hip pain.  Examination of the feet did not reveal any signs of abnormal weight-bearing or breakdown, callosities, or any unusual shoe wear pattern.  The Veteran did not require any assistive device for ambulation.  The left hip was tender and there was tenderness with range of motion both passive and active, but not to palpation.  The left hip showed no signs of edema, instability, abnormal movement, effusion,
weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation and no hip ankylosis.  During range of motion testing, the Veteran had no complaints of pain with motion in any direction.  He was able to flex the left hip from 0 to 65 degrees (normal is from 0 to 125 degrees); extension was from 0 to 5 degrees (normal is from 0 to 30 degrees); hip adduction toward the body was 10 degrees (normal is from 0 to 25 degrees); abduction away from the body was 15 degrees (normal is from 0 to 45 degrees); external rotation was 30 degrees (normal is from 0 to 60 degrees); and internal rotation was 10 degrees (normal is from 0 to 40 degrees).  Repetitive motion did not cause further limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.

The November 2010 VA examiner also noted that the Veteran had a scar precisely located on the left lateral hip status post hip replacement.  This was noted as a linear scar.  The entire scar measured 17.8 cm by 0.5 cm.  The scar was not painful on
examination.  There was no skin breakdown.  This was noted as a superficial scar with no underlying tissue damage.  The scar did not limit the motion and there was no limitation of function noted due to the scar.

During the April 2014 Board hearing, the Veteran's wife testified that the Veteran used crutches to assist in walking.  See Board Hearing Transcript at pg. 12.  She also testified that the Veteran needed constant assistance dressing, bathing, and walking.  The Veteran's spouse stated that the Veteran no longer drives and is unable to bend, sit, or walk for prolonged periods of time.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's left hip disability more nearly approximate a 90 percent rating under Diagnostic Code 5054.  As noted above, a 90 percent rating is warranted following implantation where there is painful motion or weakness as to require the use of crutches.  Here, the evidence demonstrates that the Veteran has an abnormal gait due to hip pain and his wife testified that he uses crutches and has significant difficulty with mobility.   

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 90 percent rating is warranted under Diagnostic Code 5054 for painful motion or weakness of the left hip such as to require the use of crutches and significant assistance from his spouse.  A 90 percent rating is the maximum rating allowed under Diagnostic Code 5054 following the implantation of a prosthesis.

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's left hip disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's left hip.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level, including painful motion and weakness as to require the use of crutches and the assistance of his spouse. 

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 
schedular evaluation assigned for the left hip disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

As the Board has granted a 90 percent disability rating under Diagnostic Code 5054, the Veteran is entitled to SMC.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054, footnote 1.  The level of SMC afforded to the Veteran will be determined by the RO in accordance with governing laws and regulations.

Earlier Effective Date for SMC

The Veteran was granted a temporary 100 percent disability rating from January 29, 2010 to April 1, 2010 based on hospitalization for his PTSD disability.  See August 2010 rating decision.  In the same rating decision, the RO granted SMC based on housebound status from January 29, 2010 to April 1, 2010 because the Veteran met the criteria under 38 C.F.R. § 3.350(i) as he had a disability rated as 100 percent disabling in conjunction with other service-connected disabilities rated at 60 percent or more.  The Veteran filed a notice of disagreement in September 2010 with the effective date assigned for SMC.  

The evidence demonstrates that the Veteran was hospitalized in a VA medical center due to his PTSD disability on January 29, 2010 and was discharged on March 19, 2010 in fair condition.  See Discharge Summary from Salisbury VA Medical Center.   As of April 1, 2010, the Veteran's PTSD disability was assigned a 70 percent disability rating.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a). 

The Veteran did not require hospital treatment or observation for his PTSD disability for a period in excess of 21 days prior to January 2010.  Further, the Veteran was not in receipt of a 100 percent rating for PTSD prior to January 29, 2010 in conjunction with other service-connected disabilities rated at 60 percent or more.  Accordingly, the Board finds that an earlier effective date for the grant of SMC prior to January 29, 2010, based on housebound status is not warranted.  




Earlier Effective Date for DEA Eligibility

The issue of entitlement to an effective date prior to November 19, 2004 for the grant of basic eligibility of Dependents' Educational Benefits comes before the Board on appeal from an April 2006 rating decision by the RO.  A notice of disagreement was received in May 2006, a statement of the case was issued in December 2006, and a substantive appeal was received in January 2007.
Except as otherwise provided, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400 (b)(2). 

Effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113. 

In this case, and in consideration of the ratings awarded herein, the date on which the Veteran had permanent and total service-connected disabilities (100 percent combined rating) was February 27, 2002.  Prior to that date, the Veteran was at a 90 percent combined disability rating.  Thus, the Board assigns basic eligibility for DEA benefits as of February 27, 2002.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The eye conditions discussed below are not "chronic disease[s]" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Eye Disorder

The issue of service connection for presbyopia, hyperopia, and astigmatism was originally before the Board in May 2000, to include a number of other issues.  The Veteran appealed the Board's decision, in pertinent part, as to the issue of service connection for presbyopia, hyperopia, and astigmatism, to the Court.  In a November 21, 2001, Order, the Court, in pertinent part, vacated the Board's decision as to the issue listed above. 

In February 2003, the Board again denied the issue of service connection for presbyopia, hyperopia, and astigmatism.  The Veteran appealed the Board's decision.  In December 2006, the Court issued an Order to set aside and remanded the claim for service connection for presbyopia, hyperopia, and astigmatism for adjudication.  

The issue was then remanded by the Board in February 2010 for further evidentiary development of obtaining VA examination for the Veteran's eye disorders.  This was accomplished, and the claim was readjudicated in an August 2010 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran initial claimed service connection for "glasses."  The Board recognizes that presbyopia, hyperopia, and astigmatisms are considered refractive errors of the eyes, which are developmental defects and not a disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9. 
Service treatment records do not reveal a diagnosis of an eye disorder; however, a June 1982 treatment records showed that a foreign body was lodged in the left eye causing irritation.  

In an August 2008 post-service VA treatment record, the Veteran sought treatment for complaints of burning and itching in both eyes for two or three days.  Possible acute conjunctivitis and allergic rhinitis were noted.  In a May 2009 VA treatment record, the Veteran complained of a floater in the right eye, but denied vision loss.  

Due to these VA treatment records, and possible additional eye disorders, the Board remanded the matter in February 2010 in order to assist in determining whether the Veteran had a superimposed disease or injury of the eye or a separate eye disability that occurred in service.   

In this regard, the Veteran was afforded a VA examination in April 2010 which revealed diagnoses of minor cataracts, vitreous floaters, hyperopia, and presbyopia.  The examiner opined that these eye disorders were not caused by or a result of a superimposed disease or injury that occurred in service.  The examiner explained that the Veteran's cataracts were at a very early stage and were the result of age, as were the vitreous floater and presbyopia.  The examiner also opined that the refractive error of very minor hyperopia was the result of heredity.  It was further noted that the Veteran's eye health was "good" for a person of his age.  

The remaining evidence of record, to include the Veteran's statements, does not address the etiology of the Veteran's eye disorders.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for an eye disorder, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

For the rating period prior to April 9, 2010, a 10 percent rating for the right elbow disability is granted.

For the rating period beginning April 9, 2010, a rating in excess of 10 percent for the right elbow disability is denied.  

For the initial rating period on appeal, a 10 percent rating, but no higher for allergic rhinitis and sinusitis is granted.  

For the entire rating period on appeal, a 50 percent rating, but no higher, for the right hip disability is granted.  

For the entire initial rating period on appeal, a rating in excess of 10 percent for the left knee disability is denied.  

For the entire initial rating period on appeal, a rating in excess of 10 percent for the right knee disability is denied.  
For the entire initial rating period on appeal, a rating in excess of 10 percent for residuals of a spine injury is denied.  

An initial 10 percent rating, but no higher, for radiculopathy of the right lower extremity is granted from September 23, 2002, subject to the applicable laws and regulations governing the payment of monetary benefits.

An initial 10 percent rating, but no higher, for radiculopathy of the left lower extremity is granted from September 23, 2002, subject to the applicable laws and regulations governing the payment of monetary benefits.

A compensable rating for residuals of a fragment wound to the left thigh (scar) is denied.  

A compensable rating for residuals of a fragment wound to the left forearm (scar) is denied.  

A compensable rating for residuals of a fragment wound to the right forearm (scar) is denied.  

For the initial rating period prior to February 27, 2002, a compensable rating for PTSD is denied.

For the initial rating period from February 27, 2002 to August 17, 2008, a 70 percent disability rating, but no higher, for PTSD is granted.  

For the initial rating period beginning August 18, 2008, a 100 percent disability rating for PTSD is granted.

A compensable rating for the duodenal ulcer disability is denied.

A compensable rating for a right ankle disability prior to April 9, 2010 is denied.

A rating in excess of 10 percent for a right ankle disability for the period beginning April 9, 2010 is denied.  

For the initial rating period prior to February 5, 2007, a 10 percent rating, but no higher, for BPH is granted.  

For the initial rating period from February 5, 2007 to April 8, 2010, a rating in excess of 10 percent for BPH is denied.

For the initial rating period beginning April 9, 2010, a rating in excess of 40 percent for BPH is denied.

For the initial rating period prior to September 19, 2000, a compensable rating for bilateral hearing loss is denied. 

For the initial rating period beginning September 19, 2000, a rating in excess of 10 percent for bilateral hearing loss is denied.  

A compensable rating for erectile dysfunction is denied.

An effective dated prior to April 9, 2010 for the award of SMC based on loss of use of a creative organ is denied.

A compensable rating for hemorrhoids is denied.  

For the entire initial rating period on appeal, a 10 percent rating, but no higher for right hallux valgus is granted.

For the entire initial rating period on appeal, a 10 percent rating, but no higher for left hallux valgus is granted.

A compensable rating for tinea pedis is denied. 

For the entire increased rating period on appeal, a 10 percent rating, but no higher, for a right shoulder disability is granted.

For the entire increased rating period on appeal, a 90 percent rating for status post left hip replacement is granted.  

SMC based on a 90 percent disability for status post left hip replacement is granted. 

An earlier effective for the award of SMC based on housebound status prior to January 29, 2010, in connection with a 100 percent total disability rating for PTSD from January 29, 2010 to April 1, 2010, is denied. 

Service connection for an eye disorder, to include minor cataracts, vitreous floaters, hyperopia, and presbyopia, is denied.


REMAND

In a May 2005 rating decision, the RO granted a TDIU, effective February 25, 2005.  In a following June 2005 statement, the Veteran disagreed with the effective date assigned in the May 2005 rating decision.  

The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The RO has not issued a statement of the case addressing the issue of entitlement to an earlier effective date for the grant of a TDIU.  As such, the Board finds that a remand is required.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the case addressing the issue of entitlement to an earlier effective date for the grant of a TDIU.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that this issue will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


